EXHIBIT 10.8

2010 COOPER-STANDARD HOLDINGS INC. MANAGEMENT INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT (this “Agreement”), is made effective as of the      day of     ,
2010 (the “Date of Grant”), between Cooper-Standard Holdings Inc., a Delaware
corporation (the “Company”), and the individual whose name is set forth on the
signature page hereof (the “Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the 2010 Cooper-Standard Holdings Inc.
Management Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Restricted Shares provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meaning specified below unless the context clearly indicates to
the contrary.

(a) “Deemed Warrant Factor” shall mean, as of the date of termination of the
Participant’s Employment, (i) the number of Shares that would have been issued
by the Company if the Warrants outstanding and unexercised as of such date were
deemed exercised on a net exercise basis, based on the market value of such
Shares as of such date, divided by (ii) the Total Warrant Amount.

(b) “Restricted Shares” shall mean the grant of Time Restricted Stock, Time
Restricted Preferred Stock and Restricted Stock in Respect of Warrants described
in Section 2.

(c) “Restricted Stock in Respect of Warrants” shall mean the grant pursuant to
which the lapsing of Transfer Restrictions is governed by Section 4(b).

(d) “Time Restricted Stock” shall mean the grant of Restricted Stock pursuant to
which the lapsing of Transfer Restrictions is governed by Section 4(a).

(e) “Time Restricted Preferred Stock” shall mean the grant of Restricted
Preferred Stock pursuant to which the lapsing of Transfer Restrictions is
governed by Section 4(a).

(f) “Total Warrant Amount” shall mean 2,419,753, as may be adjusted from time to
time as provided in the Warrant Agreement dated as of May 27, 2010 between the
Company and Computershare Inc. and Computershare Trust Company, N.A.

(g) “Transfer Restrictions” is defined in Section 3.



--------------------------------------------------------------------------------

(h) “Warrant Factor” shall mean, at the time of each exercise of Warrants,
(i) the number of Shares actually issued by the Company upon such exercise
divided by (ii) the Total Warrant Amount.

2. Grants. The Company hereby grants to the Participant (i) [    ] Shares of
Common Stock as Time Restricted Stock and [    ] Shares of Preferred Stock as
Time Restricted Preferred Stock and (ii) [    ] Shares of Common Stock as
Restricted Stock in Respect of Warrants on the terms and conditions set forth in
this Agreement. The Participant’s rights with respect to the Restricted Shares
will remain forfeitable at all times prior to the applicable Lapse Dates
described in Section 4.

3. Restrictions on Transfer. Prior to the applicable Lapse Date, the Participant
will not be entitled to sell, transfer, or otherwise dispose of or pledge or
otherwise hypothecate or assign the Restricted Shares (collectively, the
“Transfer Restrictions”); provided, however, that in no event will the
Participant, after the applicable Lapse Date, be entitled to transfer, sell,
pledge, hypothecate or assign the Shares of Restricted Stock except as provided
for in a stockholders agreement, if any.

4. Lapsing of Restrictions.

(a) Time Restricted Stock and Time Restricted Preferred Stock.1

(i) Subject to Section 4(a) and the Participant’s continued Employment with the
Company or its Affiliate, the Transfer Restrictions on the Shares of Time
Restricted Stock and the Time Restricted Preferred Stock shall lapse, and such
Shares shall no longer be subject to forfeiture, with respect to twenty-five
percent (25%) of the Shares of the Time Restricted Stock and the Time Restricted
Preferred Stock on each of the first four anniversaries of the Date of Grant
(each such anniversary, a “Lapse Date”).

(ii) Notwithstanding the foregoing, in the event of a Change of Control while
the Participant remains in Employment with the Company or its Affiliate, the
Transfer Restrictions on the Shares of Time Restricted Stock and Time Restricted
Preferred Stock shall lapse with respect to 50% of such Shares then outstanding
and such Shares shall no longer be subject to forfeiture, and the Transfer
Restrictions on the remaining 50% of such Shares shall lapse, and such Shares
shall no longer be subject to forfeiture, in accordance with their terms as set
forth in (i) above; provided, however, that upon termination of the
Participant’s Employment by the Company and its Affiliates without Cause or by
the Participant for Good Reason, in each case within two years after a Change of
Control, the Transfer Restrictions shall immediately lapse with respect to the
remaining outstanding Shares of the Time Restricted Stock and Time Restricted
Preferred Stock and such Shares shall no longer be subject to forfeiture.

(b) Restricted Stock in Respect of Warrants. Subject to the Participant’s
continued Employment with the Company or its Affiliate, the Transfer
Restrictions shall lapse on the Restricted Stock in Respect of Warrants, and
such Shares shall no

 

1 The CEO will have ratable vesting over three years rather than four.



--------------------------------------------------------------------------------

longer be subject to forfeiture, on the later of the date on which (i) the
Transfer Restrictions on the Time Restricted Stock lapse or (ii) any or all of
the Warrants are exercised, in each case, in an amount determined based on the
number of Shares issued upon the exercise of such Warrants, which shall be
determined for each exercise of a Warrant by multiplying the Restricted Stock in
Respect of Warrants by the Warrant Factor; provided that upon termination of the
Participant’s Employment prior to full exercise or expiration of the Warrants,
the Transfer Restrictions shall lapse on such Restricted Stock in Respect of
Warrants, and such Shares shall no longer be subject to forfeiture, to the
extent that the Transfer Restrictions have lapsed with respect to the Time
Restricted Stock as of such date in accordance with their terms and in an amount
determined by multiplying the Restricted Stock in Respect of Warrants by the
Deemed Warrant Factor.

(c) Termination of Employment. Subject to the provisos in Sections 4(a)(ii) and
4(b), if the Participant’s Employment with the Company and its Affiliates
terminates for any reason, the Restricted Shares shall, to the extent that the
Transfer Restrictions have not yet lapsed, be canceled by the Company without
consideration; provided that upon termination of the Participant’s Employment by
the Company and its Affiliates without Cause, by the Participant for Good
Reason, or due to the Participant’s death or Disability, any Transfer
Restrictions that would have otherwise lapsed with respect to the Restricted
Shares in the calendar year in which such termination occurs shall be deemed to
have lapsed, and such Shares shall no longer be subject to forfeiture, as of the
date of such termination.

5. Delivery of Restricted Shares. A stock certificate or certificates with
respect to the Restricted Shares shall be delivered to the Participant as soon
as practicable following the date on which the Transfer Restrictions on such
Restricted Shares have lapsed, free of all restrictions hereunder; provided that
the Committee may determine instead that the Restricted Shares shall be
evidenced by book-entry registration. However, the Company shall not be liable
to the Participant for damages relating to any delays in issuing any such
certificates to the Participant, any loss of any such certificates, or any
mistakes or errors in the issuance of such certificates or in such certificates
themselves; provided that the Company shall correct any such errors caused by
it. Any such certificate or certificates shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

6. Dividends and Voting Rights. Subject to Section 12, upon issuance of the
Restricted Shares, the Participant shall generally have all of the rights of a
stockholder with respect to the Restricted Shares, including, with respect to
the Time Restricted Stock and Time Restricted Preferred Stock, the right to vote
the Shares and, with respect to the Restricted Shares, the right to receive all
dividends or other distributions paid or made with respect thereto; provided,
however, that any such dividends or distributions shall be subject to the same
Transfer Restrictions, forfeiture and vesting schedule as the Restricted Shares
and shall not be paid to the



--------------------------------------------------------------------------------

Participant unless and until such Transfer Restrictions lapse. Any such deferred
dividends or distributions shall be credited during the deferral period with
interest at a rate per annum as the Committee, in its discretion, may determine.
Payment of any such deferred dividends or distributions, together with interest
accrued thereon, shall be made upon the lapsing of the Transfer Restrictions on
the Restricted Shares, and any such deferred dividends or distributions
(together with any interest accrued thereon) shall be forfeited upon the
forfeiture of such Restricted Shares.

7. No Right to Continued Employment. The granting of the Restricted Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any of its Affiliates to continue the Employment of the Participant and shall
not lessen or affect the Company’s or its Affiliate’s right to terminate the
Employment of the Participant.

8. Withholding. The Participant may be required to pay to the Company or any
Affiliate, and the Company and its Affiliates shall have the right and are
hereby authorized to withhold, any applicable withholding taxes in respect of
the Restricted Shares or any transfer under or with respect to the Restricted
Shares and to take such other action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes.

9. Securities Laws. Upon the acquisition of any Shares pursuant to the
Restricted Shares, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

10. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

11. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.

12. Restricted Shares Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan, the Commitment Agreement and the Plan of Reorganization. The
Restricted Shares are subject to the Plan. The terms and provisions of the Plan
as they may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

13. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

COOPER-STANDARD HOLDINGS INC. By:  

 

 

Agreed and acknowledged as of the

date first above written:

 

Participant:

Time Restricted Stock:                 Shares

Time Restricted Preferred Stock:                 Shares

Restricted Stock in Respect

            of Warrants:                                         Shares